68 F.3d 480
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Clifton Moore ADAMSON, Petitioner-Appellant,v.John GILLIS, Chairman, Board of Prison Terms; Board ofPrison Terms; Attorney General of the State ofCalifornia, Respondents-Appellees.
No. 94-56510.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 11, 1995.*Decided Oct. 20, 1995.

Before:  BEEZER, THOMPSON, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
California prisoner Clifton Moore Adamson appeals pro se the district court's denial of his habeas corpus petition brought under 28 U.S.C. Sec. 2254.  We grant Adamson's motion to file an oversized brief.  We vacate and remand with instructions to dismiss for lack of personal jurisdiction.


3
"A petitioner for habeas corpus relief must name the state officer having custody of him or her as the respondent to the petition."  Stanley v. California Supreme Court, 21 F.3d 359, 360 (9th Cir. 1994) (citing Rule 2(a), 28 U.S.C. foll. Sec. 2254).  "Failure to name the petitioner's custodian as a respondent deprives federal courts of personal jurisdiction."   Id. at 360.


4
In his habeas petition, Adamson named John Gillis, the California Board of Prison Terms, and the Attorney General of California as the respondents.  Because none of these parties was Adamson's immediate custodian at the time he filed his petition, the district court lacked jurisdiction to consider his section 2254 petition.  See Rule 2(a), 28 U.S.C. foll. Sec. 2254; Stanley, 21 F.3d at 360.  Accordingly, we vacate the district court's denial and remand with instructions to dismiss for lack of jurisdiction unless Adamson can timely amend his petition to name the correct party as respondent.  See Stanley, 21 F.3d at 360.


5
VACATED AND REMANDED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3